DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
The present application is filed 07/01/2019 as a continuation of application 13/808,561, filed 08/14/2013 (now abandoned). Application No. 13/808,561 was filed as a proper National Stage (371) entry of PCT Application No. PCT/US11/43265, filed 07/07/2011, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 61/362,129, filed 07/07/2010.

Status of the Claims
Claims 2-6 and 8-17 are pending; claims 1 and 7 are cancelled; claims 2-4, 6, 8-11 and 14-17 are amended. Claims 2-6 and 8-17 are examined below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 as amended recites “wherein the sample comprises heterogenous exosomes”; it is unclear from the recited language if the exosome sample is a heterogenous sample (for example, blood sample containing other matter in addition to the cancer exosomes) or if the language is intended as meaning a sample containing more than one type of cancer exosome. For the purpose of examination, the claims are interpretted as meaning heterogenous sample (para [0022] of the originally filed specification).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 2 recites steps of measuring a control signal of known quantities of lectin-binding compound, the claims reciting “determining the quantity of cancer exosomes in the concentrated exosome sample based on the measured signal and the measured control signal”, the claims therefore still directed to a comparison (between measured and control signal). 
These above indicated limitations of comparing to control or target data, are limitations typically characterized as abstract ideas. In particular, such steps of comparing measured and control data amount to mathematical concepts and mental processes, namely concepts performed in the human mind, for example since comparing is considered an observation, evaluation, and/or a judgement. 
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo (which also involved specific numerical cutoff levels).
Step 2A, Prong 2
The above discussed steps, namely determining quantity based on measured and control signals, are insufficient to integrate into practical application because these steps are the judicial exception(s) themselves and as such do not constitute a practical application thereof. 
In addition to the judicial exceptions, the claims recite active method steps of increasing the concentration of cancer exosomes in the sample to generate a concentrated exosome sample, as well as a step of determining a quantity of bound cancer exosomes comprising contacting the sample with a exosome binding agent immobilized on a multi-well plate, contacting exosomes bound to the immobilized lectin with a detectable exosome binding agent; measuring a signal from the bound detectable lectin; measuring a control signal of known quantities of a lectin-binding compound, measuring a signal from the bound detection agent.
However, such steps are also insufficient to integrate the judicial exceptions into practical application thereof because the purpose is merely to obtain data. These steps do not go beyond that which was considered insignificant presolution activity, i.e., mere data gathering steps necessarily performed for the judicial exception (see MPEP 2106.05(g)).
The additionally recited steps/elements fail to apply, rely on or use the judicial exception in a manner such to integrate the judicial exceptions into a practical application thereof.
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Further, regarding the additional elements of the claims (the active method steps/limitations recited in addition to the judicial exceptions themselves as indicated in detail previously above), these above discussed limitations also do not add significantly more to the judicial exception(s); the additional recited claim elements are recited at a high level of generality, and are not, for example limited to any particular testing technique of or platform as claimed. 
In addition, the steps indicated above, directed to the gathering of the data for the abstract ideas are steps/elements that fail to go beyond steps/elements considered routine and conventional in the assay art at the time. See for example, as evidence that it was routine and conventional to detect exosomes by lectin and/or antibody based assay techniques (as encompassed by the broader amended language recited at claim 2), and to compare the results of such techniques is Ichim et al., Fais et al., US PG Pub No. 2009/0220944A1, Urinary nanovesicles captured by lectins or antibodies demonstrate variations in size and surface glycosylation patterns, Nanomedicine, 12(11), (2017), p.1217-1229. Fais et al. teach methods that use antibody binding reagent for detection, characterization and quantification of exosomes in samples (see abstract, and paras [0050]-[0052], the ExoTest).
The data gathering steps as amended and as indicated above do not, for example, obtain the data in an unconventional or non-routine manner, both lectin based and antibody based assay methods for the capture and detection of exosomes were well known to those having ordinary skill in the art.
The claimed limitations, including the limitations recited at the dependent claims, fail to recite a step or element that adds a feature that is more than well-understood, conventional or routine in the field of diagnostics and biochemical assay methodologies. 
For example, the additionally recited claim limitations at the dependent claims, specific to the sample and the cancer exosomes (i.e., wherein the sample comprises heterogenous exosomes, wherein the biological sample is selected from the claimed group, the cancer type, the exosome diameter, etc.) also fail to add significantly more than the judicial exceptions. Such limitations fail to constitute a technical advancement or improvement in the method or the art. There is no evidence to suggest that such limitations would change or impact the way the assays are performed (they impart not change to the active method steps of the claim themselves, the steps used to gather the data). Further, regarding the dependent limitations of claim 4, the method used for increasing the exosome concentration, such limitations (in addition to being directed to presolution activity) fail to go beyond well known, routine and conventional techniques used by those of ordinary skill for concentrating exosome samples (see for example, Gercel-Taylor (cited in detail below) , as well as Klass et al., US PG Pub No. 2010/0113290A1 (e.g., at para [0028])) 
For all of these reasons, the claims fail to include additional elements that are sufficient to either integrate the judicial exception(s) into practical application(s) thereof, or amount to significantly more than the judicial exception(s).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-11, 13 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al., WO0135105A1 (IDS entered 07/01/2019) in view of Ichim et al., WO2007/103572A2 (IDS entered 07/01/2019) and Gercel-Taylor et al., WO2009/015357A1 (IDS entered 07/01/2019).
Chung et al. teach methods which employ lectin based sandwich assay format for quantitative assay detection of a target analyte (see e.g. claims 1 and 9), comprising the use of lectin as at least one of a capture protein (contacting target with a lectin) and a probe protein. See e.g. claim 9, Chung et al. teach wherein lectin is immobilized to a microtiter plate (multiwell plate) and serves as the capture protein and lectin coupled to a labeling substance is used as the probe (contacting with binding agent with detectable label). Chung et al. also teach comparing signal of measured target to signal measured from a standard (page 7, para 1, obtained, i.e. measured, absorbance of the standard solution).
	However, Chung et al. fails to teach wherein the lectin sandwich assay is a method for
quantitatively detecting cancer exosomes (fails to explicitly teach quantifying bound cancer exosomes). And further fails to teach first increasing the concentration of cancer exosome in the sample to generate a concentrated cancer exosome sample.
	Ichim et al. teach cancer associated microvesicles (i.e. exosomes) and lectin have affinity
for one another (are binding partners), see e.g. Ichim et al. teaching cancer associated
microvesicles bind to a lectin or a plurality of lectins (see e.g. para [0085] GNA), see also para
[0087], Ichim et al. teach microvesicles are present in circulation associated with tumors such as
melanoma, ovarian, colorectal and breast; Ichim et al. teach immobilized lectin can be used in
order to capture (adhere) microvesicles in a sample e.g. blood (para [0083]). Ichim teach at para
[0082], tumor microvesicles are known to have a high concentration of mannose and other sugars (see e.g. para [0026] adsorption accomplished based on specific properties of cancer
associated microvesicles, such as their preferential affinity to lectins and other sugar-binding
compounds, 1.e. lectins considered a sugar binding compound). Ichim et al. teach assessment of
exosomal content in patients with ovarian cancer in order to determine if a patient has high
exosomal content; that a subject with high content (e.g. two fold the concentration of exosomes
compared to healthy volunteers, or e.g. 10 fold higher than content of healthy volunteers), is
treated. Thereby Ichim et al. teach quantitatively assessing exosomal content in order to decide if
a subject with ovarian cancer is to be treated (determining based on measured and control signals).
	Ichim also teach for example, at para [0088], centrifugation to enrich sample (see separation of cellular debris).
It was well known at the time to isolate/enrich cancer-derived exosomes using size exclusion chromatography (Applicant’s elected species), see for example, Gercel-Taylor et al., at page 5 para 2.
It would have been prima facie obvious to one of ordinary skill in the art, at the time of the invention, to have modified the lectin sandwich assay protocol of Chung et al. in order to target and quantitatively detect ovarian cancer associated exosomes, as taught by Ichim et al., in order to assess quantitative exosomal content, for example to determine if a subject with ovarian cancer is to be treated (Ichim et al.). One of ordinary skill in the art would reasonably expect success modifying the lectin based quantitative assay of Chung et al. in order to target ovarian cancer associated exosomes because it was known in the art that lectins specifically bind such exosomes (lectins have high affinity for sugar expressed on exosomal surface), for example allow exosomes to be bound to solid substrate supports (Ichim et al.).
Furthermore, because lectin and exosomes, such as ovarian cancer associated exosomes, were known in the art to have binding affinity for one another, one of ordinary skill in the art would also appreciate the modification in order to detect ovarian cancer associated exosomes as a target would be considered a substitution of one known target for another. Specifically, a finding that the prior art contained a method which differed from the claimed method by the substitution of some element/component with another element/component; that the substituted components were recognized in the art; and that one of ordinary skill in the art could have substituted one for the other and achieved a predictable result, establishes a prima facie case of obviousness. In the instant case, the base method, a lectin based sandwich assay, was recognized in the prior art (Chung et al.), said method differing from the method as instantly claimed by substitution of the target analyte, wherein the target as claimed (exosome) was a recognized target in the prior art (Ichim et al., teaching the motivation to target ovarian cancer related exosomes in order to establish application of treatment); and furthermore, the ordinarily skilled artisan could have substituted the target of Chung et al. for the exosome target of Ichim and achieved a predictable result because Ichim et al. teach the binding partner of Chung et al. (lectin) as one that also exhibits affinity for binding exosomes.
	Additionally, it would have been obvious to have first purified the sample to produce a concentrated cancer exosome sample as an obvious matter of applying a known technique to a known method. In particular, the prior art contained the base method as taught by Chung and Ichim (methods for quantifying target, such as exosomes). The prior art further recognized the known technique (applicable to methods as taught by Chung and Ichim) intended for isolating/concentrating exosomes prior to subsequent analysis techniques (e.g. diagnostics) as taught by Gercel-Taylor. One having ordinary skill would have recognized that by applying the technique of Gercel-Taylor to the method as taught by Chung and Ichim, one would similarly to Ichim, achieve enrichment (produce a concentrated sample with exosomes of interest) of the sample for detection, thereby yielding a predictable result of improving quantitative detection. One of ordinary skill would consider the modification an advantage, and as such would have a reasonable expectation of success, since enrichment would not interfere, but be expected to improve detection.
	Regarding claim 3, see as cited above, the combination of the cited art teaches sample comprising heterogenous cancer exosomes. 
	Regarding claim 4, see the combination of the cited art addresses concentrating using methods including SEC and centrifugation (see cited above).
	Regarding claim 5, the combination of the cited art teach blood (Ichim teach blood, see cited above).
	Regarding claim 6, the combination of the cited art address the claim, as Ichim et al. teaching cancer associated microvesicles bind to a lectin or a plurality of lectins (see e.g. para [0085] GNA).
Regarding claim 8, Ichim further address ovarian cancer.
Regarding claim 9, the limitation “wherein the method provides a concentrated cancer exosome sample that is at least 1 x 109 exosomes/ml; see as cited above, the prior art is teaching the same enrichment techniques for concentrating sample as presently claimed (e.g., centrifugation, SEC, etc.). Because the technique is the same, it would be expected capable of achieving the same concentration as presently claimed. 
Regarding claim 10, Ichim et al. teach tumor secreted microvesicles are estimated to be of between 50-200 nm in diameter. Therefore, in reference to the analysis provided above, the ordinarily skilled artisan would appreciate that ovarian cancer exosomes (microvesicles) would be expected to be from 50-200 nm in diameter. The range as disclosed by Ichim et al. lies fully inside of the range instantly claimed, and as such is considered to read on the claimed range. MPEP 2144.05.
Regarding claim 11, Chung et al. teach label can be an enzyme or a fluorescent label (see page 6, para 3, specifically lines 7-8, further line 9, teaching horseradish peroxidase).
Regarding claim 13, Ichim et al. teach assessing ovarian exosomal content in patient (i.e. mammalian) plasma samples (para [0088]), as such the combination of the cited art addresses the claims.
Regarding claim 17 and lectin, see Chung in view of Ichim, the art is teaching the same lectin (namely lectin capable of binding exosomes derived from a plurality of cell types).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung in view of Ichim and Gercel-Taylor, as applied to claim 2 above, and further in view of Meagher et al., US PG Pub No. 2001/0055596A1.
Chung and the cited art teach a substrate comprising a standard multiwell plate (see para [0045]). 
However, the art does not specifically teach a multiwell plate made of polystyrene material.
See Meagher et al., such standard multi-well plates as in Chung are typically plastic, namely polystyrene or polyvinylchloride) (see para [0113]).
Although the cited art is silent as the material of the multi-well plate used in their methods, it would have been obvious that the plate be polystyrene (i.e., it would have been obvious to have used a standard plolystyrene plate as in Meagher), as an obvious matter of a known material for its art recognized purpose (Meagher). Further it would have been obvious to have relied on such a polystyrene plate as an obvious matter of selecting from a finite list of suitable art recognized materials. In particular, the art teach using a standard multi-well plate as a substrate, and it was known that such plates are plates of polystytrene or polyvinylchloride (a finite list of materials as taught by Meagher). One having ordinary skill could have pursued the finite list of known potential materials with a reasonable expectation of success.
One having ordinary skill in the art would have a reasonable expectation of success because the plate of the cited art is taught as a standard multi-well plate. 

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. in view of Ichim et al. and Gercel-Taylor, as applied to claim 2 above, and further in view of Fais et al., US PG Pub No. 2009/0220944A1.
	Chung, Ichim and Gercel-Taylor teach methods substantially as claimed (see as detailed above).
However, see regarding antibody as the exosome binding agent (claims 14-16), the art fails to teach (at the multiwell plate) exosome binding agent that is an antibody. 
	Fais et al. teach methods substantially similar to the combination of Chung and Ichim cited in detail previously above, however, Fais teach the use of an antibody binding reagent for detection, characterization and quantification of exosomes in samples (see abstract, and paras [0050]-[0052], the ExoTest). In particular Fais teach contacting sample containing exosomes with an antibody immobilized on a multi-well plate, contacting the exosomes captured thereon with a detection antibody, measuring signal of the bound detection antibody, measuring signal and determining quantity (see para [0051] and [0052]). Fais also teach the antibody based techniques for the detection and quantification of exosomes are capable of application such as identifying specific tumor types (associating a specific exosome with a tumor type based on different protein binding, see para [0041]). 
	 It would have been prima facie obvious to one having ordinary skill in the art, at the time the claimed invention was effectively filed, to have modified the method of the combination of the cited art in order to quantitate the exosomes by way of antibody binding technique as in Fais et al., thereby resulting in a characterization method utilizing immobilized antibody or immobilized lectin (or two antibodies (one for capture and detection), see as claim 2 is not limited to any particular exosome binding agents), one of ordinary skill motivated to combine the two techniques (quantitating exosomes by both lectin and by antibody affinity, or with just two antibodies) as in  Fais; therefore it would have been obvious to detect using both techniques, comparing the quantified amounts, in order to observe an accurate representation of exosomes in a sample. Further motivation to also detect quantity by the antibody binding methods of Fais is that Fais teach antibody binding can also be used to detect specific protein markers for identification of tumor type (in the case of tumor derived exosomes). 
	Alternatively, the modification would be an obvious matter of a simple substitution of one known exosome binding agent for another, particularly because the prior art contained the base method, namely using two binding agents (lectin or antibody or a combination thereof) in order to capture and quantitate cancer exosomes, the prior art recognized both lectin and/or antibodies as suitable, art recognized binding agents for this purpose. One having ordinary skill in the art substituting one binding agent for the other (such as antibody for the lectin of Chung) would have achieved the predictable results of detecting and quantitating exosome in the sample. In particular, one having ordinary skill would have a reasonable expectation of success using and/or combining binding agents already known in the art for this purpose (Fais).
	Regarding claims 14 and 15, see as cited in detail previously above, the combination of the cited art teach antibody that detects a cancer marker, such as ovarian cancer exosomes (Applicant’s elected species of invention).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. in view of Ichim et al. and Gercel-Taylor, as applied to claim 2 above, and further in view of Fais et al. and Taylor et al., Patient-derived tumor reactive antibodies as diagnostic markers for ovariant cancer, Gynecol. Oncol., 115(1), (2009), p. 112-120.
	Chung, Ichim and Gercel-Taylor teach methods substantially as claimed (see as detailed above).
	However, Chung et al. and the cited art fails to teach exosome binding agent that is an antibody, and antibody that is anti-PLAP antibody (claims 14-16).
	Fais is as cited in detail previously above. 
	Taylor et al. teach it was known that PLAP is a tumor derived exosome protein (for example, see abstract, page 6, para 4, page 7, para 3).
	It would have been obvious to have modified Chung to rely on antibody for the reasons as discussed previously above (see above analyses, citing Fais). 
	Further, in addition to the reasoning above, it would have been further obvious to have used anti-PLAP antibody as the antibody specific for the ovarian cancer derived exosomes considering PLAP was an ovarian tumor specific marker. As such, it would be obvious to modify Chung and Ichim, to use anti-PLAP antibody specific for ovarian cancer, in place of GNA, to bind and capture ovarian cancer specific exosomes. One having ordinarskill would have a reasonable expectation of success because PLAP is an art recognized ovarian cancer exosome specific protein marker.

Response to Arguments
Applicant's arguments filed 12/01/2022 have been fully considered but they are not persuasive for the following reasons.
	Regarding Applicant’s remarks at 5, specific to the priority, see as indicated above, the amendments to the claims have resolved the new matter issues between the prior filed application and the present application.
	Regarding the rejection of claims under 35 U.S.C. 101, at remarks pages 5-6 Applicant argues the amended claims are patent eligible. Applicant argues the claims are not directed to abstract ideas (pages 6), suggesting that because the claims omits the word “comparing” the claims are patent eligible subject matter. However, when the claims are given broadest reasonable interpretation, although not explicitly reciting the language “comparing”, it is understood from the recited language that determining the quantity “based on the measured signal and the measured control signal” amounts to comparing the signals. 
	Applicant further argues the claimed invention further satisfies Step 2A of the eligibility analysis under 35 U.S.C. 101 (integration into a practical application, see remarks pages 7-8), Applicant specifically arguing it is self-evident that the disclosure presents a technical solution to a technological problem, citing paras [0004] and [0007] of the PG publication stating there is not currently an assay that reliably detects exosomes from a number of cell types. Applicant argues that by the description in the specification, the claimed invention manifestly provides a solution a problem in the field. However, this is not persuasive for the reasons as discussed in the pending rejection detailed previously and above. In particular, in order to integrate into a practical application, the claimed invention must apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Examples of limitations indicative of integration into a practical application can be found at MPEP 2106.05. In the present case, the claims recite no additional steps or elements that apply, rely on or use the judicial exception (for example, beyond the step that suggests comparing to quantitate (the judicial exception itself), no further action is taken in the claims).
	At remarks page 8-9 Applicant also argues the claimed invention further amounts to significantly more than that which was routine and conventional, particularly argues the claimed invention recites an inventive concept. However, see as discussed in the rejection (the cited evidence) it was well known in the art at the time to detect cancer exosomes using either of lectin or antibody binding agents. It is not the case that Applicant is obtaining the data (i.e., performing the active contacting/detecting steps) in a non-routine or unconventional manner.
	Regarding the rejection of claims under 35 U.S.C. 103 (remarks pages 9-10), Applicant argues Duffin no longer applies as art in view of the amendments to the claims. However, see new grounds set forth in detail above in response to Applicant’s amendments to the claims.
For all of these reasons, Applicant’s remarks are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/Primary Examiner, Art Unit 1677